Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment to specification filed on 03/30/2020 says (on page 2 of 9) "Please insert the following heading at page 6 immediately before line 1" Detailed Description". 

But page 6 of the spec filed on 03/30/2020 starts with "Figures 7(1)-7(3) provide comparison of features of the present invention against a prior art system". 

Office does not understand how to enter "Detailed Description" heading before line 1 on page 6 of the specification. Office understands that "Detailed Description" heading should be entered on page 6 before line 3 "A security system according to the invention is enabled to carry out four forms of digital data". 

Examiner has added two snapshots of the issue for applicant's better understanding. Please see the marking on page 6 of specification (16 page long spec) and marking on 1 page amendment request on specification. Appropriate correction is necessary.

/WASIKA NIPA/Primary Examiner, Art Unit 2433